Holden, J.,
delivered the opinion of the court.
The appellant, Culpepper, appeals from a conviction by the city of Meridian under, an affidavit charging that he “did unlawfully become drunk in his home, and did then and there make use of loud and boisterous language and offensive conduct, to the annoyance of the neighborhood.” Appellant contends that the affidavit is defective and void, and that the proof fails to sustain the charge.
Waiving the question of the validity of the affidavit, we find, after a careful search of the record, that the proof in the case fails to sustain the affidavit, in that it ¿oes not establish the fact that the appellant made use of loud and boisterous language as charged. For this reason the judgment of the lower court must be reversed, and the appellant discharged.

Reversed and dismissed.